Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-21 are pending and rejected. Claims 1, 2, 8, 18, and 20 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 9, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0263438 A1.
	Regarding claim 1, Li teaches a substrate processing method (method for forming a film on a substrate, abstract and 0006) comprising: 
forming a thin film on a substrate by performing a plurality of cycles, each cycle comprising a layer-forming plasma treatment including forming at least one layer and a layer characteristic-changing plasma treatment including applying plasma to the at least one layer (where a silicon nitride film is deposited on the substrate by PEALD using a plurality of cycles, i.e. repeating the deposition cycles,  where each deposition cycle comprises sequential exposure to a silicon precursor and a nitrogen containing reactant to form the SiN film, 0007, 0008, 0027, where the nitrogen reactant includes nitrogen plasma, ammonia plasma, etc., 0036, such that the deposition cycle will include a layer-forming plasma treatment when exposed to the nitrogen reactant plasma, and the deposited film is treated with a characteristic-changing or modifying plasma treatment after each cycle, 0007, 0008 0024, 0027, and 0044, such that at least one layer of silicon nitride is formed with a layer-forming plasma and then treated with characteristic-changing plasma in each cycle); and 
applying another plasma to the thin film (where a high intensity plasma is applied to dry etch the top and bottom of the feature, 0008).
They teach that the layer characteristic-changing plasma or the modifying plasma can be employed every cycle (0024). They teach repeating the process of forming the silicon nitride film to a predetermined thickness and then exposing the film to the high ion concentration plasma to form a silicon film having a total thickness (0008). They teach repeatedly forming the film and treating the film sequentially to deposit a film of a total thickness before dry etching the film (claims 1-2). Therefore, the layer characteristic-changing plasma treatment will be repeated during the plurality of cycles, since it is employed every cycle, and the applying plasma to the thin film will be formed after the plurality of cycles since it is done to a film having a total thickness.
They teach performing the layer characteristic-changing plasma treatment using a high ion concentration plasma that selectively changes a property of the silicon nitride film on the top and bottom of the feature relative to the sidewalls of the feature, where the applying plasma step is to selectively dry etch the top and bottom of the feature (0008). They teach that the plasma used in treatment, i.e. the layer characteristic-changing plasma, can be any suitable plasma such as one formed from one or more of argon, nitrogen, ammonia, oxygen, or helium (0042). They teach dry etching using a high intensity plasma with a noble gas such as helium and argon, where stabilizing chemical can be added such as ammonia, nitrogen, and oxygen, where the plasma can consist essentially of ammonia and helium (0058-0059). Therefore, they teach performing the layer characteristic-changing plasma treatment using gases such as one or more of argon, nitrogen, ammonia, oxygen, or helium, where the plasma is a high ion concentration plasma for changing the property of the SiN film at the top and bottom of the features relative to the sidewalls and the applying plasma is a high intensity formed essentially of ammonia and helium for removing the film from the top and bottom of the feature. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the layer characteristic-changing plasma treatment and applying plasma treatment will have different conditions because they produce different effects in the film, i.e. the layer characteristic-changing plasma treatment modifies the film and the applying plasma etches the film, whereas if the plasma conditions were the same they would be expected to provide the same type of treatment and further because different gases can be selected during the first and second treatments, i.e. Ar can be selected for the first plasma treatment and ammonia/helium for the second. Therefore, Li suggests the process of claim 1 wherein a layer-forming plasma treatment and a layer characteristic-changing plasma treatment are included in each deposition cycle, where the layer characteristic-changing plasmas treatment is performed under a first process condition and a subsequent plasma is applied under a second process condition different from the first process condition after a plurality of cycles are performed.
Regarding claim 2, Li suggests the limitations of instant claim 1. Li further teaches that the RF plasma treatment (characteristic-changing plasma) is configured to have a directional treatment effect on the film so as to produce higher wet etch rates on the top and bottom of the feature, where the ions and radicals in the plasma move in a specified direction (0027 and 0037). They teach that the dry etch treatment (applying plasma under the second condition) is also directional (0027). Therefore, they teach that the first and second plasma conditions provide plasma ions that have directionality, indicating that the atmosphere is set in such a way to provide the directionality. 
Regarding claim 3, Li suggests the limitations of instant claim 1. Li further teaches that the plasma treatment (characteristic-changing plasma) process on the SiN film could form either N-H or Si-O bonds on the film surface and to penetrate into the film depth based on the treatment time and RF power, which produces higher wet etch rates on the top and bottom of the feature (0027), indicating that the characteristic-changing plasma treatment during the first process condition will change the bonding structure of the film on the top and bottom of the feature since Si-N bonds in the film will be changed to N-H or Si-O bonds. They further teach that the applying plasma under the second process condition etches the film to remove the film from the top and bottom of the features (0027), such that the second process condition will further change the bonding structure by breaking the bonds in the removal of the film. 
	Regarding claim 5, Li suggests the features of instant claim 3. They further teach that the film, i.e. the at least one layer, is formed on a substrate having a feature thereon, where the feature comprises a top, a bottom, and a sidewall (0006 and Fig. 6A-E), such that the at least one layer will be formed on a stepped structure having an upper surface, a lower surface, and a side surface between the upper surface and the lower surface. They teach that the portion of the thin film which has the bonding structure changed during plasma treatment is the portion formed on the top (upper) and bottom (lower) surface of the feature, where the top and bottom portion are removed during the second plasma condition, i.e. the dry etch (0027 and Fig. 6A-E). 
	Regarding claim 8, Li suggests the features of instant claim 1. They further teach that the plasma applied under the second process condition, i.e. the dry etching plasma can consist essentially of ammonia and helium (0058-0059), such that it will include a hydrogen-containing gas, i.e. ammonia.
	Regarding claim 9, Li suggests the features of instant claim 1. Li further teaches forming the film by ALD or PEALD where the substrate is exposed to a silicon precursor, a nitrogen precursor (thermal or plasma), and then the RF plasma treatment (0008, 0027, and 0032). They teach that the nitrogen reactant includes nitrogen plasma and other plasma species (0036). They teach that in the deposition the gas channels are separated by inert purging gases to create a gas curtain that minimizes or eliminates mixing of gases from different channels (0023, 0074, 0077, and Fig. 4). Therefore, they teach forming the film by supplying a first gas, i.e. the silicon precursor, purging the first gas (by moving by the purge gas curtain), and supplying a second gas and applying plasma to form a first layer (i.e. providing the nitrogen plasma precursor, indicating that a second gas such as nitrogen is supplied and plasma is applied to provide the nitrogen plasma). 
	Regarding claim 13, Li suggests the features of instant claim 9. They further teach that the process of exposing the substrate to the silicon precursor and the nitrogen reactant can be repeated to form a silicon nitride film with the predetermined thickness (0008, 0044, and 0089), providing the suggestion of repeating a cycle of supplying the first gas, the purging of the first gas, and supplying of the second gas and applying plasma to form the first layer a plurality of times to form a film having the desired thickness. Li further teaches that each step in the film formation process can be sequentially repeated to form the film for treatment and then the film can be treated and the process repeated (0044). They teach that the treatment may be employed every cycle or in the range of every 1 to 100 deposition cycles or more (0024). Therefore, they teach that the deposition process can be repeated a plurality of times prior to performing the plasma treatment, where the sequence of film formation and plasma treatment can also be repeated during the plurality of cycles. 
	Regarding claim 14, Li suggests the features of instant claim 13. They further teach that the plasma treatment, which is performed after every deposition cycle or after a certain number of deposition cycles, is applied to modify the film on the top and bottom of the feature, where the modification produces higher wet etch rates on the top and bottom of the feature (0024 and 0027). Therefore, during the first cycle, the plasma under the first process condition will be applied to the first layer so that a WER (wet etch rate) of a portion of the first layer increases due to the plasma treatment, i.e. the ion bombardment effect of plasma ions. 
	Regarding claim 15, Li suggests the features of claim 14. As noted above for claim 14, Li teaches repeating the steps of supplying a first gas, purging the first gas, and supplying a second gas and applying plasma to form the layers, where the process is repeated and plasma treatment can be done after every cycle or a certain number of cycles and the process repeated (0008, 0044, and 0089). Therefore, when repeating the process, a second cycle will be performed after the first cycle which comprises supplying the first gas, purging the first gas, and supplying a second gas and applying plasma to form the second layer. 
	Regarding claim 21, Li suggests the features of instant claim 1. They further teach that the substrate is continuously under vacuum or “load lock” conditions and is not exposed to ambient air when being moved from one chamber to the next (0093). They teach that the transfer chambers are thus under vacuum and are pumped down under vacuum pressure (0093). They teach that an inert gas is used as a purge gas to remove some or all of the reactants, where a purge gas is injected at the exit of the deposition chamber to prevent reactants from moving from the deposition chamber to the transfer chamber and/or additional processing chambers (0093). They teach that the processing chamber may be a carousel in which multiple substrates are moved about a central axis and are exposed to deposition, etch, annealing, cleaning, etc. processes throughout the carousel path (0094). They teach that a cluster tool having multiple chambers which performed various functions including deposition and/or etching can be used (0091-0092). Therefore, Li teaches performing the deposition and etching processes in a single apparatus where it is desirable to use an inert gas to purge at the exit of a deposition chamber to prevent reactants from moving to other chambers. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also purged after the etching plasma, i.e. the plasma products under the second process condition because it will prevent any reactants/gaseous products/plasmas species from entering other chambers or regions of the tool as desired by Li. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 3 and 5 above, and further in view of Kojima, US 2008/0293198 A1.
	Regarding claims 4 and 7, Li suggests the features of claims 3 and 5, where they suggest performing a dry etching process. Li teaches that the process provides methods of forming a film in which wet etching can selectively remove portions of the film (e.g. the top and bottom) while leaving other portions of the film (e.g. the sidewall) as a spacer (0025). They teach that the wet etch rate of the modified top film and modified bottom film is greater than or equal to about 15 A/min, which is greater than 5, 10, etc. times that of the sidewall film (0041). Therefore, Li teaches that the process changes the wet etch selectivity of the top/bottom of the films compared to the sidewalls to selectively remove the top/bottom by wet etching compared to the sidewalls.
	They do not teach performing an isotropic etching operation.
	Kojima teaches a manufacturing method of a semiconductor device that includes the step for forming a silicon nitride film having a first part where arsenic is included and a second part where less amount of or substantially no arsenic is included, where a step for removing at least a portion of the first part by dry etching and a step for removing at least a portion of the second part by wet etching are included (abstract). Therefore, Kojima teaches performing etching using a combination of dry and wet etching (abstract). 
	From the teachings of Kojima and Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Li to have performed wet etching in addition to the dry etching process for removing the top/bottom films because Li teaches that the plasma treatment is used to change the wet etch selectivity of the film for removal of the top/bottom film and Kojima indicates it is known to combine wet and dry etching such that it will be expected to provide the desired and predictable result of successfully removing the top and bottom films so as to leave the sidewall films as spacers, where the dry etching can directionally remove the top/bottom of a portion of the film and wet etching can remove the remainder. Therefore, Li in view of Kojima suggest performing an isotropic etching operation (wet etching) wherein the etch selectivity between the portion where the bonding structure of the thin film is changed (top/bottom or upper and lower surface of the stepped structure) and the remaining portion of the thin film (sidewalls of the stepped structure) is achieved during the isotropic etching operation.

Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 5 and 15 above, and further in view of Chen, US 2016/0079054 A1 and Fair, US 7,144,806 B1.
	Regarding claim 6, Li suggests the features of instant claim 5. Li further teaches that the deposition layer thickness and plasma treatment level can be adjusted to increase the wet etch rate selectivity (0027). They teach that the plasma treatment process could form either N-H or Si-O bonds on the film surface and penetrate into the film a depth based on the treatment time and RF power (0027), indicating that the plasma will modify the film a certain depth depending on the plasma treatment conditions. They teach that the amount of time used for treatment may affect the amount of damage caused to the film on the top and bottom of the feature, where the plasma species and power may affect the depth of the damage caused to the film (0043). They teach that a treatment process that causes deeper damage to the film can be repeated less often than a treatment process that causes shallower damage to the film (0043). They provide an example where He/NH3 plasma may cause deeper damage than an Ar/NH3 plasma so that the film deposited can be thicker before treating with the He/NH3 plasma (0043). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the plasma treatment of the first condition used after each ALD cycle so that it modifies the film at a thickness greater than the thickness of each deposited layer so as to ensure that the entire thickness of the layers at the top and bottom of the stepped structure are modified to have the desired etching properties compared to the sidewalls because it will result in successfully providing the etch selectivity between the layers whereas if the entire film thickness is not modified it will result in loss of etch selectivity. Further, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that as the film thickness is deposited, the layers closer to the stepped structure will have the bonding be more modified than the last deposited layer (i.e. the layer farthest from the stepped structure) because as each layer is deposited the underlying film will also be modified (since the thickness modified is suggested to be greater than that of the film layer) so as to provide an additive effect, whereas the last deposited layer will only be treated once.
	They do not teach performing a plasma treatment under a second process condition to reduce the difference between the first bonding structure of the first portion and the second bonding structure of the second portion.
	Chen teaches methods and precursors for forming silicon nitride films using plasma enhanced ALD (abstract). They teach that the deposited silicon nitride can be treated with a plasma treatment, including a multi-step plasma treatment (abstract). They teach that the deposition process can include a first phase comprising contacting the substrate with a silicon precursor and a second phase which comprises contacting the substrate with a nitrogen precursor, where the second phase includes a multi-step plasma exposure (0315-0316). They teach that the multi-step plasma exposures can include different gases (0319). They teach that a duration of each of the plasma steps can be selected to achieve one or more desired SiN film qualities (0327). They teach that the plasma power for one or more steps may be the same or different than the other steps in the plasma exposure (0329). They teach that the plasma treatment can provide a film having the desired chemical and/or physical properties such as the desired wet etch characteristics (0280). Therefore, Chen teaches that multiple plasma treatment steps having different conditions, i.e. gas, duration, and power settings, can be used to modify a deposited film to provide the desired characteristics.
	Fair teaches depositing tantalum-containing material layers on a substrate surface by ALD where the tantalum-containing precursor is deposited on a substrate, an inert gas or hydrogen plasma is used to purge halogen byproducts and unused reactants, the precursor is reduced, and then an inert gas or hydrogen plasma is again used to remove halogen byproducts and unused reactants (abstract). They teach that the deposition/reduction cycles are repeated and an optional step of treating each newly formed surface of tantalum containing material with a nitrogen-containing agent can be added (abstract). They teach that the hydrogen plasma treatment is used to more effectively chemically remove byproducts that are still adsorbed on the surfaces of the substrate (Col. 6, lines 50-65). They teach that after the desired tantalum layer thickness is achieved another optional hydrogen plasma treatment can be implemented to remove excess halogen byproducts and unreacted gases (Col. 7, lines 38-47). Therefore, Fair teaches performing a plasma treatment during the ALD cycle and after completion of the ALD cycle for the same purposes (Fig. 3).
	From the teachings of Li, Chen, and Fair, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Li to have performed a plasma treatment at a second condition for treating the last deposited film layer so as to reduce the difference between the first bonding structure of the first portion and the second bonding structure of the second portion (i.e. modify the last deposited layer or layer farthest from the stepped structure so that it has an etch selectivity or rate closer to the layers deposited earlier in the deposition) because as discussed above Li suggests a deposition process modifying the lower layers more than the last so as to ensure etch selectivity, where the plasma duration, species, and power changes the depth of the treatment, Chen teaches that multiple plasma treatments can be used with different conditions so as to provide the desired film features, including etch rate, and Fair teaches that plasma treatment can be used during an ALD cycle and after completion of the ALD cycle for the same purposes such that by performing a subsequent plasma treatment after completion of deposition to treat the last deposited layer at a second condition it will be expected to further modify the layer so as to improve the etch selectivity of the second portion relative to the sidewalls for the subsequent etching process. Therefore, Li in view of Chen and Fair provide the suggestion of applying a plasma treatment under a second process condition, i.e. duration, power, or species (where the plasma is performed before the plasma etching), so as to reduce the difference between the first bonding structure of the first portion and the second bonding structure of the second portion, where the difference is caused by repetition of the cycles. 
	Regarding claims 16 and 17, Li suggests the features of claim 15. As discussed above for claim 6, Li in view of Chen and Fair provide the suggestion of performing plasma at a second condition for increasing the modification of the bonding of the last deposited layer to reduce the difference between the earlier deposited layers and the last layer so as to provide the layers having similar etch selectivities, where Li provides the suggestion of modifying the film at a thickness greater than the deposited layer thickness. Li teaches that the method forms a film in which wet etching can selectively remove portions of the film (e.g., the top and bottom) while leaving other portions of the film (e.g. sidewalls) as a spacer (0025). They teach that the plasma treatment produces higher wet etch rates on the top and bottom of the feature (0027). Therefore, the plasma treatment will increase the WER of a portion of the first layer and a portion of the second layer, i.e. due to an ion bombardment effect of the plasma ions or the plasma treatment process, wherein the WER of the first layer is greater than that of the second layer because the plasma at the first process condition will treat the first layer after deposition of the first layer and then it will also treat portions of the first layer after deposition of the second layer (i.e. the plasma has an additive effect on the underlying layer since it treats to a depth greater than the deposited thickness). Therefore, when treating the second layer (i.e. last layer) using the second plasma process condition as suggested by Li in view of Chen and Fair the difference between the WER of the first layer and the WER of the second layer will be reduced. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 9 above, and further in view of Ishikawa, US 2017/0250068 A1.
	Regarding claims 10 and 11, Li suggests the limitations of instant claim 9. 
	They do not teach the difference in pressure or power during the PEALD process (layer-forming plasma treatment) and the first plasma condition (characteristic-changing plasma treatment).
	Ishikawa teaches a method for fabricating a layer structure in a trench by forming a dielectric film containing a Si-N bond on an upper surface, and a bottom surface and sidewalls of the trench, wherein a top/bottom portions of the film formed on the upper surface and the bottom surface and sidewall portion of the film formed on the sidewalls are given different chemical resistance properties by bombardment of a plasma excited by applying voltage between two electrodes between which the substrate is placed in parallel to the two electrodes, and substantially removing either one of but not both of the top/bottom portion and the sidewall portion of the film by wet etching which removes the one of the top/bottom portion and the sidewall portion of the film more predominantly than the other according to the different chemical resistance properties (abstract). They teach depositing a dielectric film over a trench, which need not have directionality of film properties and then plasma bombarding the film as a post-deposition treatment at a voltage higher than a threshold voltage so that the wet etch rate of a top/bottom portion of the film is higher than that of a sidewall portion of the film (0057 and Fig. 6). They then teach removing the top/bottom portion by wet etching so that only the sidewall remains (0057 and Fig. 6). They teach that increasing the plasma density between the electrodes increases the wet etch rate on the top/bottom surface (0041 and Fig. 14). They teach that the lower the pressure and the higher the power, the higher the plasma density becomes (0040). Therefore, they teach that using a lower pressure and a higher plasma power results in increasing the wet etch rate of the film on the top/bottom surface compared to a sidewall, whereas using a higher pressure/lower power results in a film having a higher wet etch rate on the sidewall. 
	From the teachings of Ishikawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the films using plasma conditions while supplying the second gas so that the film does not have directionality, i.e. is deposited uniformly on all surfaces, and then to have changed the plasma conditions during the first plasma process conditions to provide the surface modification or directionality by decreasing the pressure and increasing the power of the plasma because Ishikawa teaches that a film can be deposited by PEALD so that it has no directionality and then plasma treated to provide directionality so that the top/bottom have a higher wet etch rate than the sidewalls, where, as the plasma power density increases (pressure decreases and power increases) the wet etch rate of the top/bottom increases such that by decreasing pressure and increasing power for the first plasma condition compared to the deposition plasma it will be expected to increase the plasma density for providing the wet etch characteristics as desired by Li. Therefore, Li in view of Ishikawa suggest using a second pressure during the first plasma process condition that is lower than the first pressure during the applying of the plasma while supplying the second gas (layer-forming plasma step) and using a power for the plasma under the first processing condition that is greater than the power supplied during the supplying of the second gas and the applying of the plasma to form the first layer. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 9 above, and further in view of Jha, US 2016/0293609 A1.
	Regarding claim 12, Li suggests the features of instant claim 9. They further teach that suitable silicon precursors used for the deposition of the SiN film include silane (0032 and 0034). They teach that during the dry etch process, the high intensity plasma can be formed from a noble gas and a stabilizing gas, where the noble gases include helium and argon and suitable stabilizing chemicals include ammonia, nitrogen, and oxygen (0058-0059).
	They do not teach that the first gas (i.e. silicon precursor) is used in the plasma formed at the second process condition.
	Jha teaches forming thin films that have a more uniform etch profile (abstract). They teach forming layer stacks containing silicon oxide/silicon nitride films (0006, 0037, and Fig. 3C). They teach depositing the films using a silicon-containing gas such as silane (SiH4) (0043). They teach transferring a pattern through the film structure by plasma of an etch gas to form high aspect features 340 (0087 and Fig. 3C). They teach that the etch gas may include Ar, He, N2, SiH4, or combinations thereof (0087). Therefore, they teach that a combination of gases including helium, argon, nitrogen, and silane can be used to plasma etch features into a film stack including silicon nitride.
	From the teachings of Jha, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Li to have included silane in the plasma etching gas mixture because Jha indicates that silane can be included in an etching gas mixture along with other gases taught by Li such that it will be expected to provide a desirable gas mixture for etching the SiN film. Therefore, Li in view of Jha suggest supplying the first gas, i.e. silane, during the applying of the plasm under the second process condition that is different from the first process condition. 

Claims 1-3, 5, 6, 8, 9, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0263438 A1 in view of Chen, US 2016/0079054 A1 and Fair, US 7,144,806 B1.
	Regarding claims 1, 18, and 19, Li teaches a substrate processing method (method for forming a film on a substrate, abstract and 0006) comprising: 
a first layer-forming plasma treatment including forming a thin film on a substrate by performing a plurality of cycles, each cycle comprising forming a layer-forming plasma treatment and a layer characteristic-changing plasma treatment including applying first plasma to the first layer to change characteristics of a portion of the first layer (where a silicon nitride film is deposited on the substrate by PEALD using a plurality of cycles, i.e. repeating the deposition cycles, where each deposition cycle comprises sequential exposure to a silicon precursor and a nitrogen containing reactant to form the SiN film, 0007, 0008, 0027, where the nitrogen reactant includes nitrogen plasma, ammonia plasma, etc., 0036, such that the deposition cycle will include a layer-forming plasma treatment to form the first SiN layer when exposed to the nitrogen reactant plasma, and the deposited film is treated with a characteristic-changing or modifying plasma treatment after each cycle, 0007, 0008 0024, 0027, and 0044, such that at least one layer of silicon nitride is formed with a layer-forming plasma and then treated with characteristic-changing plasma in each cycle); and 
a second layer-forming plasma treatment including forming a second layer on the first layer and applying a second layer characteristic-changing plasma treatment including applying second plasma to the second layer (where the silicon nitride film is deposited by PEALD by repeating the cycles such that after the first layer and first plasma process condition are completed a second layer will be applied and then be plasma treated, 0007, 0008, 0024, 0027, and 0044).
They teach performing the layer characteristic-changing plasma treatment using a high ion concentration plasma that selectively changes a property of the silicon nitride film on the top and bottom of the feature relative to the sidewalls of the feature, where another plasma step can be used to selectively dry etch the top and bottom of the feature (0008). They teach that the plasma used in treatment, i.e. the layer characteristic-changing plasma, can be any suitable plasma such as one formed from one or more of argon, nitrogen, ammonia, oxygen, or helium (0042). Therefore, they teach performing the layer characteristic-changing plasma using gases such as one or more of argon, nitrogen, ammonia, oxygen, or helium, where the plasma is a high ion concentration plasma for changing the property of the SiN film at the top and bottom of the features relative to the sidewalls such that the layer characteristic-changing plasma (treatment or non-etching plasma) will change the characteristics of a portion of the first layer and the second layer characteristic-changing plasma  (treatment or non-etching plasma for the second layer) will change the characteristics of the second layer.
They further teach that the film, i.e. the at least one layer, is formed on a substrate having a feature thereon, where the feature comprises a top, a bottom, and a sidewall (0006 and Fig. 6A-E), such that the at least one layer will be formed on a stepped structure having an upper surface, a lower surface, and a side surface between the upper surface and the lower surface.
Li further teaches that the deposition layer thickness and plasma treatment level can be adjusted to increase the wet etch rate selectivity (0027). They teach that the plasma treatment process could form either N-H or Si-O bonds on the film surface and penetrate into the film a depth based on the treatment time and RF power (0027), indicating that the plasma will modify the film a certain depth depending on the plasma treatment conditions. They teach that the amount of time used for treatment may affect the amount of damage caused to the film on the top and bottom of the feature, where the plasma species and power may affect the depth of the damage caused to the film (0043). They teach that a treatment process that causes deeper damage to the film can be repeated less often than a treatment process that causes shallower damage to the film (0043). They provide an example where He/NH3 plasma may cause deeper damage than an Ar/NH3 plasma so that the film deposited can be thicker before treating with the He/NH3 plasma (0043). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the plasma treatment of the first condition used after each ALD cycle so that it modifies the film at a thickness greater than the thickness of each deposited layer so as to ensure that the entire thickness of the layers at the top and bottom of the structure are modified to have the desired etching properties compared to the sidewalls because it will result in successfully providing the etch selectivity between the layers whereas if the entire film thickness is not modified it will result in loss of etch selectivity. Further, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that as the film thickness is deposited, the layers closer to the stepped structure will have the bonding be more modified than the last deposited layer because as each layer is deposited the underlying film will also be modified (since the thickness modified is suggested to be greater than that of the film layer) so as to provide an additive effect, whereas the last deposited layer will only be treated once. Therefore, when applying the second plasma, it will be applied to the first layer and the second layer to change the characteristics, i.e. wet etch rate, of the portions of the first and second layers since it treats to a depth greater than the thickness of the deposited layer.
They do not teach applying a third plasma to the second layer to reduce a difference between the characteristics of a portion of the first layer and the characteristics of a portion of the second layer. 
Chen teaches methods and precursors for forming silicon nitride films using plasma enhanced ALD (abstract). They teach that the deposited silicon nitride can be treated with a plasma treatment, including a multi-step plasma treatment (abstract). They teach that the deposition process can include a first phase comprising contacting the substrate with a silicon precursor and a second phase which comprises contacting the substrate with a nitrogen precursor, where the second phase includes a multi-step plasma exposure (0315-0316). They teach that the multi-step plasma exposures can include different gases (0319). They teach that a duration of each of the plasma steps can be selected to achieve one or more desired SiN film qualities (0327). They teach that the plasma power for one or more steps may be the same or different than the other steps in the plasma exposure (0329). They teach that the plasma treatment can provide a film having the desired chemical and/or physical properties such as the desired wet etch characteristics (0280). Therefore, Chen teaches that multiple plasma treatment steps having different conditions, i.e. gas, duration, and power settings, can be used to modify a deposited film to provide the desired characteristics.
	Fair teaches depositing tantalum-containing material layers on a substrate surface by ALD where the tantalum-containing precursor is deposited on a substrate, where an inert gas or hydrogen plasma is used to purge halogen byproducts and unused reactants, the precursor is reduced, and then an inert gas or hydrogen plasma is again used to remove halogen byproducts and unused reactants (abstract). They teach that the deposition/reduction cycles are repeated and an optional step of treating each newly formed surface of tantalum containing material with a nitrogen-containing agent can be added (abstract). They teach that the hydrogen plasma treatment is used to more effectively chemically remove byproducts that are still adsorbed on the surfaces of the substrate (Col. 6, lines 50-65). They teach that after the desired tantalum layer thickness is achieved another optional hydrogen plasma treatment can be implemented to remove excess halogen byproducts and unreacted gases (Col. 7, lines 38-47). Therefore, Fair teaches performing a plasma treatment during the ALD cycle and after completion of the ALD cycle for the same purposes (Fig. 3).
	From the teachings of Li, Chen, and Fair, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Li to have performed a third plasma treatment at a second condition than the first plasma (i.e. the layer characteristic-changing plasma treatment used to treat the first and second layers) optimized for treating the second layer so as to reduce the difference between the characteristics of a portion of the first layer and the characteristics of a portion of the second layer as efficiently as possible (i.e. modify the last deposited layer so that it has an etch selectivity or rate closer to the layers deposited earlier in the deposition) because as discussed above, Li suggests a deposition process modifying the lower layers more than the last so as to ensure etch selectivity, where the plasma duration, species, and power changes the depth of the treatment, Chen teaches that multiple plasma treatments can be used with different conditions so as to provide the desired film features, including etch rate, and Fair teaches that plasma treatment can be used during an ALD cycle and after completion of the ALD cycle for the same purposes such that by performing a subsequent plasma treatment (third plasma) after depositing the second layer to treat the last deposited layer (second layer) at a second condition, i.e. power, duration, or species to provide a similar or the same etch rate as the earlier deposited layers, it will be expected to further modify the layer treated layer so as to improve the etch selectivity of the second portion relative to the sidewalls so as to be more similar to the first layer. Therefore, Li in view of Chen and Fair provide the suggestion of applying a third plasma treatment under a second process condition, i.e. duration, power, or species, so as to reduce the difference between the characteristics of a portion of the first layer and the characteristic of a portion of the second layer. Therefore, the first/second plasma (used cyclically) will be done under a first condition used to modify the etch rate or characteristics of the top/bottom portions of the film, where the first condition uses a duration, power, or species sufficient to modify a thickness that is greater than the thickness of the deposited layer and the third plasma will be performed under a second process condition with duration, power, or species optimized to be different than the first process condition so as to reduce a difference between the etch rate of the earlier deposited layer(s) and the last deposited layer as efficiently as possible, where Li indicates that the plasma treatment level can be adjusted to increase the wet etch selectivity (0027), indicating that the plasma treatment is an optimizable parameter where the plasma treatment power, time, and species changes the treatment level (0027 and 0043). Further, since the suggestion is to perform the third plasma treatment on the last deposited layer so as to reduce the difference between the modified first and second layers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the third plasma treatment after the first layer-forming plasma treatment, the first layer characteristic-changing plasma treatment, the second layer-forming plasma treatment, and the second layer characteristic-changing plasma because the third plasma is done to optimize the modification of the second layer after the previous treatments as a means of making the etch selectivity of the second or last layer more similar to the underlying layers.
Regarding claim 2, Li in view of Chen and Fair suggests the limitations of instant claim 1. Li further teaches that the RF plasma treatment is configured to have a directional treatment effect on the film so as to produce higher wet etch rates on the top and bottom of the feature, where the ions and radicals in the plasma move in a specified direction (0027 and 0037). Therefore, since the second plasma process condition is used to also modify the top/bottom films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have set the first and second plasma conditions to provide plasma ions that have directionality, indicating that the atmosphere is set in such a way to provide the directionality so as to provide the desired plasma treatment to the top/bottom films as desired by Li. 
Regarding claim 3, Li in view of Chen and Fair suggests the limitations of instant claim 1. L Li further teaches that the plasma treatment (characteristic-changing plasma) process on the SiN film could form either N-H or Si-O bonds on the film surface and to penetrate into the film depth based on the treatment time and RF power, which produces higher wet etch rates on the top and bottom of the feature (0027), indicating that the characteristic-changing plasma treatment during the first process condition will change the bonding structure of the film on the top and bottom of the feature since Si-N bonds in the film will be changed to N-H or Si-O bonds. Since they suggest performing the second plasma process condition to also modify the etch rate of the last deposited film, the second plasma process condition will also change the bonding structure of the portion of the thin film. 
	Regarding claim 5, Li in view of Chen and Fair suggests the limitations of instant claim 3. Li further teaches that the film, i.e. at least one layer, is formed on a substrate having a feature thereon, where the feature comprises a top, a bottom, and a sidewall (0006 and Fig. 6A-E), such that the at least one layer will be formed on a stepped structure having an upper surface, a lower surface, and a side surface between the upper surface and the lower surface. They teach that the portion of the thin film which has the bonding structure changed during plasma treatment is the portion formed on the top (upper) and bottom (lower) surface of the feature (0027 and Fig. 6A-E).  
	Regarding claim 6, Li in view of Chen and Fair suggests the limitations of instant claim 5. As noted above for claim 1, the suggestion is to reduce the difference between the bonding structure of the first portion and the second portion using the second plasma process condition, where the difference results from the repetition of the cycles.
	Regarding claim 8, Li in view of Chen and Fair suggests the limitations of instant claim 1. Li further teaches that the plasma used in the treatment comprises one or more of argon, nitrogen, ammonia, oxygen, or helium (0042), suggesting that a plasma comprising a hydrogen-containing gas, i.e. ammonia will provide desirable results for modifying the film. 
	Regarding claim 9, Li in view of Chen and Fair suggests the limitations of instant claim 1. Li further teaches forming the film by ALD or PEALD where the substrate is exposed to a silicon precursor, a nitrogen precursor (thermal or plasma), and then the RF plasma treatment (0008, 0027, and 0032). They teach that the nitrogen reactant includes nitrogen plasma and other plasma species (0036). They teach that in the deposition the gas channels are separated by inert purging gases to create a gas curtain that minimizes or eliminates mixing of gases from different channels (0023, 0074, 0077, and Fig. 4). Therefore, they teach forming the film by supplying a first gas, i.e. the silicon precursor, purging the first gas (by moving by the purge gas curtain), and supplying a second gas and applying plasma to form a first layer (i.e. providing the nitrogen plasma precursor, indicating that a second gas such as nitrogen is supplied and plasma is applied to provide the nitrogen plasma). 
	Regarding claim 13, Li in view of Chen and Fair suggests the limitations of instant claim 9. Li further teaches that the process of exposing the substrate to the silicon precursor and the nitrogen reactant can be repeated to form a silicon nitride film with the predetermined thickness (0008, 0044, and 0089), providing the suggestion of repeating a cycle of supplying the first gas, the purging of the first gas, and the supplying of the second gas and applying plasma to form the first layer a plurality of times to form the desired film thickness. Li further teaches that each step in the film formation process can be sequentially repeated to form the film for treatment and then the film can be treated and the process repeated (0044). They teach that the treatment may be employed every cycle or in the range of every 1 to 100 deposition cycles or more (0024). Therefore, they teach that the deposition process can be repeated a plurality of times prior to performing the plasma treatment, where the sequence of film formation and plasma treatment can also be repeated during the plurality of cycles. 
	Regarding claim 14, Li in view of Chen and Fair suggests the limitations of instant claim 13. Li further teaches that the plasma treatment, which is performed after every deposition cycle or after a certain number of cycles, is applied to modify the film on the top and bottom of the feature, where the modification produces higher wet etch rates on the top and bottom of the feature (0024 and 0027). Therefore, during the first cycle, the plasma under the first process condition will be applied to the first layer so that a WER (wet etch rate) of a portion of the first layer increases due to the plasma treatment, i.e. the ion bombardment effect of plasma ions. 
	Regarding claim 15, Li in view of Chen and Fair suggests the limitations of instant claim 14. As noted above for claim 13, Li teaches repeating the steps of supplying a first gas, purging the first gas, and supplying a second gas and applying plasma to form the layers, where the process is repeated and plasma treatment can be done after every cycle or a certain number of cycles and the process repeated (0008, 0044, and 0089). Therefore, when repeating the process, a second cycle will be performed after the first cycle which comprises supplying the first gas, purging the first gas, and supplying a second gas and applying plasma to form the second layer. 
Regarding claims 16 and 17, Li in view of Chen and Fair suggests the limitations of instant claim 15. As discussed above for claim 6, Li in view of Chen and Fair provide the suggestion of performing plasma at a second condition for increasing the modification of the bonding of the last deposited layer to reduce the difference between the earlier deposited layers and the last layer so as to provide the layers having similar etch selectivities, where Li provides the suggestion of modifying the film at a thickness greater than the deposited layer thickness. Li teaches that the method forms a film in which wet etching can selectively remove portions of the film (e.g., the top and bottom) while leaving other portions of the film (e.g. sidewalls) as a spacer (0025). They teach that the plasma treatment produces higher wet etch rates on the top and bottom of the feature (0027). Therefore, the plasma treatment will increase the WER of a portion of the first layer and a portion of the second layer, i.e. due to an ion bombardment effect of the plasma ions or the plasma treatment process, wherein the WER of the first layer is greater than that of the second layer because the plasma at the first process condition will treat the first layer after deposition of the first layer and then it will also treat portions of the first layer after deposition of the second layer (i.e. the plasma has an additive effect on the underlying layer since it treats to a depth greater than the deposited thickness). Therefore, when treating the second layer (i.e. last layer) using the second plasma process condition as suggested by Li in view of Chen and Fair the difference between the WER of the first layer and the WER of the second layer will be reduced.  
	Regarding claim 21, Li in view of Chen and Fair suggests the limitations of instant claim 1. Li further teaches that the substrate is continuously under vacuum or “load lock” conditions and is not exposed to ambient air when being moved from one chamber to the next (0093). They teach that the transfer chambers are thus under vacuum and are pumped down under vacuum pressure (0093). They teach that an inert gas is used as a purge gas to remove some or all of the reactants, where a purge gas is injected at the exit of the deposition chamber to prevent reactants from moving from the deposition chamber to the transfer chamber and/or additional processing chambers (0093). They teach that the processing chamber may be a carousel in which multiple substrates are moved about a central axis and are exposed to deposition, etch, annealing, cleaning, etc. processes throughout the carousel path (0094). They teach that a cluster tool having multiple chambers which performed various functions including deposition and/or etching can be used (0091-0092). Therefore, Li teaches performing the deposition and etching processes in a single apparatus where it is desirable to use an inert gas to purge at the exit of a deposition chamber to prevent reactants from moving to other chambers. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also purged the plasma products after the second plasmas processing condition because it will prevent any reactants/gaseous products/plasmas species from entering other chambers or regions of the tool as desired by Li. 

Claims 4, 7, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Fair as applied to claims 3, 5, and 9 above, and further in view of Ishikawa, US 2017/0250068 A1.
	Regarding claims 4 and 7, Li in view of Chen and Fair suggest the limitations of instant claims 3 and 5. Li teaches that the process provides methods of forming a film in which wet etching can selectively remove portions of the film (e.g. the top and bottom) while leaving other portions of the film (e.g. the sidewall) as a spacer (0025). They teach that the wet etch rate of the modified top film and modified bottom film is greater than or equal to about 15 A/min, which is greater than 5, 10, etc. times that of the sidewall film (0041). Therefore, Li teaches that the process changes the wet etch selectivity of the top/bottom of the films compared to the sidewalls to selectively remove the top/bottom by wet etching compared to the sidewalls.
	They do not teach performing an isotropic etching operation.
Ishikawa teaches a method for fabricating a layer structure in a trench by forming a dielectric film containing a Si-N bond on an upper surface, and a bottom surface and sidewalls of the trench, wherein a top/bottom portions of the film formed on the upper surface and the bottom surface and sidewall portion of the film formed on the sidewalls are given different chemical resistance properties by bombardment of a plasma excited by applying voltage between two electrodes between which the substrate is placed in parallel to the two electrodes, and substantially removing either one of but not both of the top/bottom portion and the sidewall portion of the film by wet etching which removes the one of the top/bottom portion and the sidewall portion of the film more predominantly than the other according to the different chemical resistance properties (abstract). They teach depositing a dielectric film over a trench, which need not have directionality of film properties and then plasma bombarding the film as a post-deposition treatment at a voltage higher than a threshold voltage so that the wet etch rate of a top/bottom portion of the film is higher than that of a sidewall portion of the film (0057 and Fig. 6). They then teach removing the top/bottom portion by wet etching so that only the sidewall remains (0057 and Fig. 6).
From the teachings of Li and Ishikawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Li in view of Chen and Fair to have etched the film using wet etching (i.e. isotropic etching) to remove the top/bottom of the film to leave the spacers because Li teaches modifying the film to increase the wet etch rate of the top/bottom portions of the film so that they can be removed by wet etching and Ishikawa teaches that top/bottom portions of a film modified by plasma for removal by wet etching can be selectively removed by wet etching such that it will be expected to provide the desired and predictable result of removing the top and bottom portions of the film using a known method, i.e. wet etching, as desired by Li. 
Regarding claims 10 and 11, Li in view of Chen and Fair suggests the limitations of instant claim 9. 
	They do not teach the difference in pressure or power during the PEALD process and the first plasma condition.
	Ishikawa teaches a method for fabricating a layer structure in a trench by forming a dielectric film containing a Si-N bond on an upper surface, and a bottom surface and sidewalls of the trench, wherein a top/bottom portions of the film formed on the upper surface and the bottom surface and sidewall portion of the film formed on the sidewalls are given different chemical resistance properties by bombardment of a plasma excited by applying voltage between two electrodes between which the substrate is placed in parallel to the two electrodes, and substantially removing either one of but not both of the top/bottom portion and the sidewall portion of the film by wet etching which removes the one of the top/bottom portion and the sidewall portion of the film more predominantly than the other according to the different chemical resistance properties (abstract). They teach depositing a dielectric film over a trench, which need not have directionality of film properties and then plasma bombarding the film as a post-deposition treatment at a voltage higher than a threshold voltage so that the wet etch rate of a top/bottom portion of the film is higher than that of a sidewall portion of the film (0057 and Fig. 6). They then teach removing the top/bottom portion by wet etching so that only the sidewall remains (0057 and Fig. 6). They teach that increasing the plasma density between the electrodes increases the wet etch rate on the top/bottom surface (0041 and Fig. 14). They teach that the lower the pressure and the higher the power, the higher the plasma density becomes (0040). Therefore, they teach that using a lower pressure and a higher plasma power results in increasing the wet etch rate of the film on the top/bottom surface compared to a sidewall, whereas using a higher pressure/lower power results in a film having a higher wet etch rate on the sidewall. 
	From the teachings of Ishikawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the films using plasma conditions while supplying the second gas so that the film does not have directionality, i.e. is deposited uniformly on all surfaces, and then to have changed the plasma conditions during the first plasma process conditions to provide the surface modification or directionality by decreasing the pressure and increasing the power of the plasma because Ishikawa teaches that a film can be deposited by PEALD so that it has no directionality and then plasma treated to provide directionality so that the top/bottom have a higher wet etch rate than the sidewalls, where, as the plasma power density increases (pressure decreases and power increases) the wet etch rate of the top/bottom increases such that by decreasing pressure and increasing power for the first plasma condition compared to the deposition plasma it will be expected to increase the plasma density for providing the wet etch characteristics as desired by Li. Therefore, Li in view of Chen, Fair, and Ishikawa suggest using a second pressure during the first plasma process condition that is lower than the first pressure during the applying of the plasma while supplying the second gas and using a power for the plasma under the first processing condition that is greater than the power supplied during the supplying of the second gas and the applying of the plasma to form the first layer. 
Regarding claim 20, as discussed above for claims 1, 5, 6, and 16-19, Li in view of Chen and Fair provide the suggestion of forming a thin film on a substrate having a stepped structure with an upper surface, a lower surface, and a side surface between the upper surface and the lower surface, using PEALD with a plasma treatment applied to the layer formed after each cycle using a first process condition, wherein due to the repetition of the cycle a first portion of the thin film adjacent to the substrate has a different bonding structure than that of a second portion of the thin film away from the substrate, and reducing a difference between the bonding structure of the first portion and of the second portion by applying a plasma at a second process condition different from the first process condition. Li teaches performing the deposition and treatment in a processing chamber or reaction space (0007-0008).
They do not teach the difference in pressure during a first part of the forming a thin film on a substrate and during the applying of the plasma under the second process condition.
As discussed above for claims 10 and 11, from the teachings of Ishikawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the films by PELAD so that the film does not have directionality, i.e. is deposited uniformly on all surfaces, and then to have changed the plasma conditions during the first and second plasma process conditions to provide the surface modification or directionality by decreasing the pressure and increasing the power of the plasma because Ishikawa teaches that a film can be deposited by PEALD so that it has no directionality and then plasma treated to provide directionality so that the top/bottom have a higher wet etch rate than the sidewalls, where, as the plasma power density increases (pressure decreases and power increases) the wet etch rate of the top/bottom increases such that by decreasing pressure and increasing power for the first plasma condition compared to the deposition of the layer it will be expected to increase the plasma density for providing the wet etch characteristics as desired by Li. Therefore, Li in view of Chen, Fair, and Ishikawa suggest using a second pressure in the reaction space or chamber during the first and second plasma process conditions that is lower than the pressure during a first part of the forming a thin film on a substrate.
Response to Arguments
In light of the amendments to claims 2 and 8, the previous claim objections have been withdrawn.
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. As discussed in the rejection above, Li teaches depositing the film by PEALD where the substrate is exposed to a silicon precursor and then a nitrogen reactant, where the nitrogen reactant includes plasma (0027, 0032, and 0036). Li teaches that the plasma used to modify the formed film may be employed every cycle (0024). Therefore, Li teaches performing two plasma treatments during each cycle, one to form the film, i.e. the nitrogen reactant plasma, and one to modify the film, i.e. the plasma treatment. Li further teaches applying a dry etching plasma to the total film thickness (0008), i.e. a third plasma to etch the modified film which is done after the cycle since it is applied to the total thickness of the film.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718